Case 1:07-cr-00402-RMB Document 59 Filed 04/30/20 Page 1of1

 

 

AG 247 (SDNY Rev. (7/19) Order Regarding Motion for Sentouce Reduction Pursuant to First Step Act af 2018 and |p UA 3542001 iH)

Pah OTH Pages Nbtior Public Disclosure)
LECTRONICALLY FILED
DOCH
DATE MILED: 4 Sc/2020

 

an

UNITED STATES DISTRICT COUk
for the

Southern District of New York

 

 

 

 

 

 

 

 

 

 

United States of America )
v.
Jeffrey Musumeci } Case No: O7 cr 402
} USM No: 59877-0564
Date of Original Judgment: 04/03/2008 }
Date of Previous Amended Judgment: } Stuart Gold
(Use Date of Last Ainended Judgment if Any} Defendant's Aliorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO FIRST STEP ACT AND 18 U.S.C. § 3582(c)(1MA)

Upon motion of [J the defendant [_] the Director of the Bureau of Prisons [_] the court for a reduction
in sentence based on the First Step Act of 2018, Pub. L. No, 115-391, 132 Stat, 5194, 5222 (2018), a statute that expressly
permits modification of an imposed tertn of imprisonment, and having considered such motion under 18 U.S.C,
§ 3582(e (D(A, and having taken into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they
are applicable,

IT IS ORDERED that the motion is:
[JJpeNtep, IVIGRANTED and the defendant's previously imposed sentence of imprisonment (os reffected in
the last judgment issued) Of = 180 months is reduced to time served .
(See Page 2 for additional parts. Complete Parts I and i af Page 2 wher motion ts granted)

Except as otherwise provided, all provisions of the judgment dated 04/03/2008 —_shall remain in effect.

IT 1S SO ORDERED. re
Order Date: 04/28/2020 ; / M ‘S

Judge 's signature

 

Effective Date: Richard M. Berman, U.8.D.J.
Of different from order date) Printed nante and title

 

 

 

 

 
